DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/041006, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The applications filed with and before 13/041006 do not support any determination of hydration of the patient much less any sort of effectiveness of fluid administration/resuscitation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is 9/8/21 has been entered.

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 9/8/21. Claims 11 and 23-25 are cancelled.. Claims 2-3, 5-8 ,10, 12-13, 15-22, 26-34 and 36-37are currently pending and an action on the merits is as follows.

Claim Objections
Claim 12 is objected to because of the following informalities:  “the indication” should be “the indicator”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 2, 5-8, 10-13, 15-34, 36 and 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
determining a similarity, for each of the one or more patient waveforms of 20the waveform data of the patient, between a respective patient 21waveform of the one or more patient waveforms and each of one or more waveforms of the plurality of 23waveforms of reference data individually; 24estimating a plurality of CRI values of the patient, based at least in part on the 25respective  similarities of each of the one or Page 2 of 21 more patient waveforms of the waveform data of 
 The limitations of determining a similarity, estimating a plurality of CRI values and estimating a probability that the patient is bleeding, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors”; “a computer system” and “a display device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more processors” language, “determining,” “estimating” and “estimating” in the context of this claim encompasses the user mentally determining or estimating about the CRI or the similarity in the waveforms. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of using a sensor to perform the pre-solutional step of collecting data. The sensors being recited at a high-level of generality such that it does not i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component and a display device which is also generically recited and performs the post-solutional activity of displaying the abstract determinations. Accordingly, these additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the comparing, determining and estimating  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5-8, 10-13, 15-34, 36 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claims 2, 36 and 37, it is unclear if the comparison of the estimation of the CRI based on the comparison of the waveforms in the second to last section of the claim is the same comparison that is used to determine the similarity or if it is a different comparison. The claim first recites that the similarity is determined to determine the CRI but then says the waveforms are compared to estimate the CRI. It is unclear if these are the same steps or two different estimations/determinations. 
Regarding claims 6-8 and 10, it is unclear if the limitations of claims replace the probability determination recited in claim 2 or are in addition to the determination in claim 2. The claims do not say further comprising and claim 2 does not recite that the probability is based at least in part on the rate of change it essentially states that the rate of change is the only factor in the probability that the patient is bleeding.
Claims 3, 5, 11-13 and 15-34 are rejected based on their dependence from rejected base claims. 
Response to Arguments
Applicant's arguments filed 9/8/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 112 rejection of claims 6-8 and 10, Examiner respectfully disagrees. The claims do not say further comprising and claim 2 does not 
Regarding Applicant’s arguments against the 101 rejection, Examiner respectfully disagrees. Comparing the physiological data against one or more waveforms could be performed practically in the human mind. Specifically, a clinician could look at two waveforms output by sensors and compare the two or look at the waveform from a sensor and compare it to reference wave forms. The sensors are not integral to the comparison they simply provide a stream of data used in the later abstract comparison, determination and estimation steps. 
Regarding step 2A, it is not clear that the CRI provides for a technical improvement other than Applicant’s statement that it does. It is unclear how the CRI improves upon sensing a cardiac signal from a patient undergoing CPR and mentally making an assessment of the effectiveness. Similarly the CRI itself does not limit the alleged abstract idea. It is also not clear how the elements of the estimating, determining, determining and displaying on pg. 15 provide significantly more. The estimating and both determining steps are part of the abstract idea and the displaying is post-solutional activity as discussed above that does not provide significantly more.


Allowable Subject Matter
Claims 2, 3, 5-8, 10-13, 15-34, 36 and 37 would be allowable if the 112 issues and 101 issues are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of Messerges US 2009/0281434 discloses a fluid assessment device that determines a fluid model based on cardiovascular data and comparing a predetermined model to the model based on the patients physiological information but Messerges does not determine the .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792